Citation Nr: 0942987	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-40 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had recognized service from December 1941 to 
September 1942 and February 1945 to June 1946.  The Veteran 
died in June 1994.  The appellant is seeking benefits as the 
Veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In her December 2005 Substantive Appeal, the appellant 
indicated that she wanted a hearing before the Board at the 
RO.  A hearing was scheduled for July 2007, but the appellant 
did not appear and did not provide any explanation for her 
absence. Accordingly, her request for a hearing is considered 
withdrawn, and the Board may proceed with review of the 
claims.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The Veteran died in June 1994.  His death certificate 
lists the cause of death as cardiorespiratory arrest due to 
chronic obstructive pulmonary disease (COPD).  

2.  The condition which caused the Veteran's death did not 
begin in service, may not be presumed to be related to any 
incident of service, and has not been otherwise shown to be 
causally related to service.  

3.  At the time of his death, the Veteran had no service-
connected conditions and no claims pending with VA.

4.  The Veteran had verified service with the Philippine 
Commonwealth Army and the Regular Philippine Army.  


5.  The appellant filed an application for accrued benefits 
in March 2005.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.5, 3.41, 3.303, 3.304, 3.307, 
3.309, 3.312 (2009).

2.  The criteria for basic eligibility to VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2009).

3.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005, which substantially complied with 
the notice requirements.  The Board observes that the notice 
provided did not include a statement of the conditions for 
which the Veteran was service connected; however, the 
appellant is not prejudiced by this error because the Veteran 
was not service-connected for any condition at the time of 
his death.

Although the notice provided did not address either the 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for the cause of the Veteran's death is being 
denied, and hence no effective date will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records and private medical 
records.  Neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Entitlement to accrued benefits must be based on evidence in 
the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  As such, the Board can not consider 
subsequent statements or send the file for post-mortem 
opinions.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  In addition, 
regarding the claim for entitlement to nonservice-connected 
death pension, it is the law, and not the facts, that are 
dispositive of the appeal.  Therefore, the duties to notify 
and assist are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Cause of Death

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) as the Veteran's surviving spouse.  DIC 
may be awarded to a surviving spouse of a veteran whose cause 
of death is service-connected.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the Veteran died in June 1994.  The death 
certificate lists the immediate cause of death as 
cardiorespiratory arrest, with COPD as the underlying cause.  

The record indicates that the Veteran was not service-
connected for any disease or disability at the time of his 
death.  The Board therefore considers whether the conditions 
which caused his death could have been service-connected.  

For service connection to be established, the evidence must 
show that the condition which caused the Veteran's death 
began in service or was otherwise causally related to an 
event in service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Service connection for certain chronic diseases 
will be presumed to have been incurred in service if they are 
manifest to a compensable degree within the first year 
following active military service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records do not indicate that 
he complained of or was diagnosed with any illnesses in 
service.  During his June 1946 separation affidavit,  he 
reported no injuries incurred or illnesses suffered in 
service.  In addition, there is no evidence that the Veteran 
sought treatment for any medical conditions within one year 
of service.  

Medical records dated in March 1987 show that the Veteran was 
diagnosed with a chronic inflammatory process, probably in 
the nature of bronchitis or bronchiectasis, with bilateral 
medial basal pleuropneumonitis, as well as arteriosclerosis 
of the thoracic aorta.  There is no indication in the medical 
evidence that these conditions were related to his service.  
The claims file also contains a December 2004 letter from 
C.R., M.D., who states that he treated the Veteran in June 
1994.  He identifies the cause of the Veteran's death as COPD 
and subsequent right-sided heart failure.  He reports that 
the Veteran's medical records have been lost.  The doctor 
does not indicate that these conditions were related to his 
service.  

After carefully reviewing the evidence, the Board concludes 
that service connection for the cause of the Veteran's death 
must be denied.  The Veteran was not service-connected for 
any disease or injury during his lifetime.  There is no 
competent evidence that the conditions noted on the death 
certificate manifested in service or within one year of 
separation.  In addition, there is no competent evidence 
linking the fatal disease process to service.  The 
preponderance of the evidence is against a finding that the 
cause of the Veteran's death is related to service.  
Therefore, service connection for cause of death must be 
denied.  

Nonservice-connected Death Pension Benefits

The appellant seeks VA nonservice-connected death pension 
benefits.  Nonservice-connected death pension is payable to 
the surviving spouse of a veteran of war who has the 
requisite wartime service or who was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 1521, 1541.  To 
establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the claimant must be the surviving 
spouse of a veteran who had active military, naval or air 
service.  38 U.S.C.A. §§ 101(2)(24), 1521(j), 1541; 38 C.F.R. 
§§ 3.1, 3.6.  

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines is recognized service for 
eligibility for VA compensation and dependency and indemnity 
compensation benefits, but not for nonservice connected death 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

In February 1987, the National Personnel Records Center 
(NPRC) certified that the Veteran had recognized periods of 
service in the Philippine Commonwealth Army and the Regular 
Philippine Army from December 1941 to September 1942, and 
from February 1945 to June 1946.  Findings by a United States 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the NPRC's 
determination with respect to the service of this Veteran.  
Therefore, the Board must find that the Veteran did not have 
qualifying service.  As a result, the appellant's request for 
death pension benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 
Accrued Benefits

Accrued benefits are defined as periodic monetary benefits 
authorized under law administered by VA, to which a payee was 
entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a) (as amended by 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An application for accrued 
benefits must be filed within 1 year after the date of death.  
38 C.F.R. § 3.1000(c).  A surviving spouse may be paid 
benefits to which the Veteran was entitled based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  

In the present case, service-connection was not in effect for 
any condition and the Veteran had no claims for service 
connection pending at the time of his death.  He therefore 
had no benefits due at the time of his death, the appellant 
is not entitled to accrued benefits.  Furthermore, the 
appellant filed her initial application for VA benefits in 
2005, more than one year after her spouse's death.  
Therefore, the Board concludes that the appellant's claim for 
accrued benefits must be denied as a matter of law.  Sabonis, 
6 Vet. App. at 430.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  The claim must be denied. 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


